Citation Nr: 0103017	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to A service-connected 
disability.



REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1999, the RO 
denied a rating in excess of 30 percent for PTSD and also 
denied the veteran's claim for TDIU.  


REMAND

The report of a VA examination conducted in February 1995 
includes the notation that the veteran had been disabled 
since 1988 as a result of a bad head injury.  The examiner 
noted that the veteran had difficulty in concentration and 
difficulty in both long-term and short-term memory and 
suggested that neuropsychological testing may be requested.  
The pertinent diagnoses at that time were PTSD and possible 
organic mental disorder.  Associated with the claims file is 
a VA clinical record dated in March 1999.  The veteran was 
being seen as a follow-up for his primary diagnosis of PTSD.  
It was specifically noted in the clinical record that the 
veteran was "non-employable due to his poor concentration 
and memory deficits."  The report of A VA examination 
conducted in July 1999 indicated that formal testing revealed 
that the veteran had some difficulty with concentration and 
memory.  It was further noted that the problems with 
concentration and memory might have been present prior to the 
veteran's active duty service.  It is not apparent if the 
veteran's difficulties with concentration and memory loss are 
the result of PTSD, or whether they are the result of the 
1988 head injury or whether they might have been present 
prior to active duty.  The Board notes that total 
occupational impairment as a result of PTSD symptomatology 
warrants a 100 percent disability evaluation under 38 C.F.R. 
§ 4.130.  

The Board finds a remand is required in order to determine 
the extent of concentration and memory loss attributable to 
PTSD.  

A review of the claims file reveals that the veteran reported 
at the time of an August 1992 VA PTSD examination that he had 
been receiving Social Security benefits.  The Social Security 
Administration (SSA) records upon which the award of benefits 
was based have not been associated with the claims file.  
Although the SSA disability decision is not controlling for 
VA determinations, it is certainly pertinent to the instant 
claims.  Brown (Clem) v. Derwinski, 2 Vet. App. 444, 448 
(1992) (Board must consider SSA unemployability determination 
and must give statement of reasons or bases for the weight 
given to this evidence); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (VA cannot ignore SSA determination of 
disability but must provide reasons or bases regarding such 
determination); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim).  Thus, the RO should ascertain the status of the 
veteran's SSA claim, and obtain pertinent records, to ensure 
adequate appellate review of the employability question.  
These records may also shed light on the etiology of the 
veteran's problems with concentration and memory.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtaining an examination which 
includes an opinion on what effect the veteran's service- 
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 4.16(a) (2000), see 
also Colayong v. West, 12 Vet. App. 524, 540 (1999).  In this 
case, VA is required to obtain an examination that assesses 
the effect of the service connected PTSD on the veteran's 
ability to maintain gainful employment.  

Accordingly, this case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, including all records of the 
veteran's treatment at the Pueblo VA 
outpatient treatment clinic.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.  

3.  The RO should arrange for a psychiatric 
examination in order to determine the nature 
and severity of the PTSD.  The claims folder 
and a copy of this remand must be made 
reviewed by the examiner in conjunction with 
the examination.  All appropriate tests and 
studies, including psychological testing if 
required, should be performed and all 
findings should be reported in detail.  The 
examiner should express an opinion as to the 
impact of the PTSD on the veteran's ability 
to maintain gainful employment.  It is 
requested that the VA examiner discuss the 
prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior medical 
findings.  The examiner should answer the 
following question:

Which of the veteran's symptoms and what 
degree of social and occupational impairment 
is attributable to the service- connected 
PTSD as opposed to any nonservice-connected 
conditions (i.e., organic mental disorder or 
alcohol abuse)?  If it is impossible to 
distinguish the symptomatology and/or social 
and occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

The examination report must include the 
medical rationale for all opinions expressed.  

The examiner is requested to assign a 
numerical code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) for the PTSD.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to an 
increased rating for PTSD and entitlement 
to TDIU.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  A reasonable period of time 
for a response should be afforded.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The case should then be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


